                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAHEEM JOHNSON,                             :
        Plaintiff                           :
                                            :              No. 1:18-cv-203
              v.                            :
                                            :              (Judge Rambo)
DEPUTY TRITT, et al.,                       :
        Defendants                          :

                                  MEMORANDUM

       This matter is before the Court pursuant to the motion to show cause (Doc.

No. 56) and motion to compel discovery (Doc. No. 57) filed by pro se Plaintiff

Raheem Johnson. Defendants filed a response to the motion to compel on November

4, 2019.1 (Doc. No. 59.) Johnson has neither filed a reply brief nor moved for an

extension of time to do so. Accordingly, the motions are ripe for disposition.

I.     BACKGROUND

       Johnson, who is presently confined at the State Correctional Institution in

Chester, Pennsylvania (“SCI Chester”), initiated this action in January of 2018 by

filing a complaint pursuant to 42 U.S.C. § 1983 and a motion for leave to proceed in

forma pauperis with the United States District Court for the Eastern District of

Pennsylvania. (Doc. Nos. 1, 5.) In his complaint, Johnson alleges that while he was



1
 Defendants initially filed their brief in opposition on November 4, 2019, but the Clerk of Court
advised counsel to refile the document using a certain event on the CM/ECF filing system.
Counsel did not do so until November 12, 2019.
confined at SCI Frackville and SCI Mahanoy, Defendants violated his rights under

the Eighth Amendment, as well as his rights under the Americans with Disabilities

Act (“ADA”), by failing to provide handicap-accessible showers, pain medication,

and a referral to a patella specialist. (Doc. No. 5.) By Order entered on January 26,

2018, the Eastern District of Pennsylvania transferred the matter to this Court. (Doc.

No. 3.) Defendants Bowser, Brittian, Delbaso, Dowd, Holly, Moore, Mros, Tritt,

Wetzel, and the Department of Corrections (“DOC”) filed their answer to Johnson’s

complaint on July 9, 2018. (Doc. No. 20.)

      Defendant Dr. Pandya has not yet appeared in this action. By Order entered

on April 16, 2019, the Court directed the United States Marshal Service to serve him

with a summons and copy of the complaint. (Doc. No. 35.) On August 15, 2019,

the summons was returned as unexecuted with a note that Defendant Pandya had

retired in November of 2018. (Doc. No. 49.) Accordingly, by Order entered on

August 30, 2019, the Court directed Johnson to show cause within fourteen (14) days

why Defendant Pandya should not be dismissed from this action pursuant to Rule

4(m) of the Federal Rules of Civil Procedure. (Doc. No. 52.) After receiving an

extension of time (Doc. Nos. 52, 53), Johnson filed his motion to show cause (Doc.

No. 56), which appears to be his response to the Court’s August 30, 2019 Order.

Johnson has also filed a motion to compel discovery, in which he requests that the

                                          2
Court compel the Attorney General’s office to provide an address for Defendant

Pandya for service. (Doc. No. 57.) Johnson also requests that the Court order

Defendants to allow him to purchase a copy of his medical records. (Id.)

II.   DISCUSSION

      A.     Defendant Pandya

      Johnson filed his motion to show cause in response to this Court’s August 30,

2019 Order directing him to show cause why Defendant Pandya should not be

dismissed pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. In his

motion to show cause, Johnson avers that as a pro se litigant, he “[has] no options to

serve the defendant Dr. Pandya, [and] had only the Marshals service to serve the

Defendant.” (Doc. No. 56 at 2.) He states that he “doesn’t have the power to move

freely and or to have access to the internet” in order to locate Defendant Pandya’s

last known whereabouts. (Id. at 3.) Johnson suggests that his last option “is to file

the attached motion to compel the Attorney General to provide the U.S. Marshal

service with the address of Dr. Pandya.” (Id.) As noted above, in his motion to

compel, Johnson requests that the Court compel Defendants “to produce the

forwarding address of Dr. Pandya to the U.S. Marshals office.” (Doc. No. 57 at 1.)

In response, counsel for Defendants states that he “does not represent Dr. Pandya,




                                          3
and as such, cannot accept service or otherwise act on Dr. Pandya’s behalf.” (Doc.

No. 59 at 1.)

      Rule 4(m) of the Federal Rules of Civil Procedure provides:

      If a defendant is not served within 90 days after the complaint is filed,
      the [C]ourt—on motion or on its own after notice to the plaintiff—must
      dismiss the action without prejudice against that defendant or order that
      service be made within a specified time. But if the plaintiff shows good
      cause for the failure, the [C]ourt must extend the time for service for an
      appropriate period.

Fed. R. Civ. P. 4(m). Rule 4(m) does not define “good cause,” but the United States

Court of Appeals for the Third Circuit has equated it with the “excusable neglect”

standard set forth in Rule 6(b)(2) of the Federal Rules of Civil Procedure. See MCI

Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). Thus,

good cause “require[s] a demonstration of good faith on the part of the party seeking

an enlargement and some reasonable basis for noncompliance with the time

specified in the rules.” See id. “[T]he primary focus is on the plaintiff’s reasons for

not complying with the time limit in the first place.” See id.; see also Boley v.

Kaymark, 123 F.3d 756, 758 (3d Cir. 1997). When considering whether a plaintiff

has shown good cause, courts also consider “(1) the reasonableness of [the]

plaintiff’s efforts to serve; (2) whether the defendant is prejudiced by the lack of

timely service; and (3) whether the plaintiff moved for an enlargement of time.” See


                                          4
Holmes v. St. Vincent Health Ctr., No. 06-cv-199E, 2007 WL 2541790, at *2 (W.D.

Pa. Aug. 31, 2007).

      As a pro se litigant proceeding in forma pauperis, Johnson is not responsible

for personally effectuating service. See 28 U.S.C. § 1915(c) (noting that “the officers

of the [C]ourt shall issue and serve all process” when the plaintiff is proceeding in

forma pauperis). When a plaintiff is proceeding in forma pauperis, the plaintiff

“shows good cause [for purposes of Rule 4(m)] when either the [D]istrict [C]ourt or

the United States Marshals Service fails to fulfill its obligations under section

1915(d) and Rule 4(c)(3).” See Laurence v. Wall, 551 F.3d 92, 94 (1st Cir. 2008);

see also Welch v. Folsom, 925 F.2d 666, 670 (3d Cir. 1991). Nevertheless, the

plaintiff must “furnish [] the Marshal with the necessary information to effect

service” before arguing that good cause exists for purposes of Rule 4(m). See

Okagbue-Ojekwe v. Fed. Bureau of Prisons, No. 03-2035 (NLH), 2007 WL

4570075, at *3 (D.N.J. Dec. 26, 2007); see also Goodwin v. LA Weight Loss Ctrs.,

Inc., No. 99-6639, 2001 WL 34387933, at *1 (E.D. Pa. 2001) (noting that “[a]s long

as the plaintiff provides adequate information to identify the party to be served, a

complaint should not be dismissed under Rule 4(m) for the Marshals Service’s

failure to effectuate proper service”).




                                          5
      In the instant case, well more than ninety (90) days have elapsed since Johnson

filed his complaint. As noted supra, the summons issued to Defendant Pandya came

back unexecute with a note that Defendant Pandya had retired in November of 2018.

(Doc. No. 49.) Upon consideration of Johnson’s motion to show cause, the Court

concludes that, given his status as an inmate, Johnson has extended his best efforts

to locate Defendant Pandya. The Court, therefore, concludes that Johnson has

established good cause for why Defendant Pandya should not be dismissed pursuant

to Rule 4(m) of the Federal Rules of Civil Procedure at this time. Accordingly,

Johnson’s motion to show cause (Doc. No. 56) will be granted to the extent that the

Court will not dismiss Defendant Pandya at this time.

      As noted above, Johnson also requests that the Court compel Defendants to

compel “the office of the Attorney General to produce the forwarding address of Dr.

Pandya to the U.S. Marshals office.” (Doc. No. 57 at 1.) In response, Defendants

state that counsel “does not represent Dr. Pandya, and as such, cannot accept service

or otherwise act on Dr. Pandya’s behalf.” (Doc. No. 59 at 1.) At this time, however,

neither Johnson nor the Court is requesting that counsel for Defendants accept

service or act on Dr. Pandya’s behalf. In light of Johnson’s pro se status, the Court

will grant his motion to compel (Doc. No. 57) to the extent that the Court will direct

counsel for Defendants to, within seven (7) days of the date of this Order, provide,

                                          6
under seal, any information he may have concerning Defendant Pandya’s current

whereabouts. If counsel does not have such information, he is directed to advise the

Court of that within the same period. Johnson is again reminded that if the Court is

unable to effect service on Defendant Pandya, Defendant Pandya will be dismissed

without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

      B.    Johnson’s Request for Medical Records

      As noted above, Johnson also requests that the Court compel Defendants to

allow him to purchase a copy of his medical records from 2009. (Doc. No. 57 at 1.)

In response, Defendants state that Johnson has been allowed to review his medical

chart and indicate which portions he wants to copy. (Doc. No. 59.) They have

attached a declaration from Shirley Laws-Smith, the Corrections Health Care

Administrator at SCI Chester, in which she states that on October 25, 2019, Johnson

was called to medical, where two (2) medical staff members reviewed his file with

him. (Doc. No. 59-1 ¶¶ 3-4.) Johnson chose which sections he wanted to copy and

verbalized understanding of the copying fees after being informed of such by

medical staff. (Id. ¶¶ 4-5.) Accordingly, to the extent Johnson seeks an Order

compelling Defendants to allow him to purchase copies of his medical records, his

motion to compel discovery (Doc. No. 57) will be denied as moot.




                                         7
III.   CONCLUSION

       For the foregoing reasons, Johnson’s motion to show cause (Doc. No. 56) will

be denied to the extent that the Court will not dismiss Defendant Pandya pursuant to

Rule 4(m) at this time. Plaintiff’s motion to compel discovery (Doc. No. 57) will be

granted in part and denied as moot in part. The motion will be granted to the extent

that the Court will direct counsel for Defendants to, within seven (7) days of the date

of this Order, provide, under seal, any information he may have concerning

Defendant Pandya’s current whereabouts.           If counsel does not have such

information, he is directed to advise the Court of that within the same period. The

motion will be denied as moot to the extent Johnson seeks an Order compelling

Defendants to allow him to purchase copies of his medical records. An appropriate

Order follows.



                                              s/Sylvia H. Rambo
                                              Sylvia H. Rambo
                                              United States District Judge

Dated:       December 5, 2019




                                          8
